COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00354-CV


IN RE ALLEN F. CALTON                                                     RELATOR




                                     ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 153-270690-14

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Relator filed a petition for writ of mandamus asking this court to compel the

trial court to rule on his motion for appointment of counsel to represent Steve

Schiller and his motion for default judgment. Because the trial court has ruled on

Relator’s motions, this court is of the opinion that relief should be denied.

Accordingly, Relator’s petition for writ of mandamus is denied as moot.

                                                  PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DELIVERED: December 9, 2014




                              2